DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 5-7, 9-10, 15, and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest relevant prior art of record is Suzuki (JP H08300418A, see English translation provided 8/31/2020), De Almeida (US 2017/0334093), Kolnberger (US 2017/0239865), Fairy (US 2010/0007058), and Babin (US 2010/0183763). 
None of the cited references, alone or in combination, teach all of the limitations of claims 2, 5-7, 9-10, 15, and 18-26. In particular, none of the cited references teach “an insulating jacket interposed between and along the hollow needle and the nozzle core and terminating at the peripheral edge of the open end of the part” and “the insulating jacket thereby reducing heat transfer from the hot runner nozzle to the cooled nozzle core, and reducing cooling of the hot melt by the cooled nozzle core prior to injection.” As described in the claim, the object of the present invention is to provide insulation between a cooled core at the center of the nozzle and the hot runner with molten injection material such that hot injection material can be injected into the mold cavity without being cooled by the cooling nozzle core. Likewise, the nozzle core can provide cooling by continuing into the inner periphery of the injection molded part, see Figure 1 of the instant application. 
Suzuki describes an injection molding machine that produces a thin-walled cylindrical bodied syringe, see Suzuki [0002]. However, Suzuki differs from the claimed application in that  the insulating jacket thereby reducing heat transfer from the hot runner nozzle to the cooled nozzle core, Suzuki does not show any heat insulation between the nozzle core and the hollow needle/hot runner, see Suzuki Figure 2 and [0021]-[0025].
De Almeida also shows an injection molding apparatus that provides cooling to a similarly shaped molded part, see [0033]-[0034] and Figure 1B.  In contrast with the instant application, De Almeida describes a cooled cavity insert most similar to the cooled die of the present invention. De Almeida does not describe a cooled nozzle core and does not describe a jacket. 
Kolnberger [0044] also describes an injection molding apparatus with a thermal insulating sleeve or jacket 12. The insulating sleeve 12 shields the housing from the nozzle core, however, the device described in Kolnberger does not meet the claimed, the insulating jacket thereby reducing heat transfer from the hot runner nozzle to the cooled nozzle core, and reducing cooling of the hot melt by the cooled nozzle core prior to injection because the insulating sleeve does not shield the hot runner nozzle from the core, but rather insulates both of them from the housing 1. Figures 1 and 6 show the sleeve 12, the manifolds 6 and 6’ where the molten material is fed, and the nozzle core 3. As can be seen in the figures, the sleeve 12 is on the outside of the core 3 and the manifolds 6/6’. The placement of the jacket in this configuration would not reduce heat transfer from the hot runner nozzle to the cooled nozzle core and therefore does not meet the claim or the objective of the invention. Furthermore, the part being molded in  an insulating jacket interposed between and along the hollow needle and the nozzle core and terminating at the peripheral edge of the open end of the part. Therefore, Kolnberger does not meet the claimed limitations.
Fairy also shows an injection molding device, see Fairy Figure 6 and [0031]. Fairy does not have a part corresponding to the insulating jacket and cannot meet the claimed, “an insulating jacket interposed between and along the hollow needle and the nozzle core and terminating at the peripheral edge of the open end of the part” and “the insulating jacket thereby reducing heat transfer from the hot runner nozzle to the cooled nozzle core, and reducing cooling of the hot melt by the cooled nozzle core prior to injection.” The sleeve 122 of Fairy is most similar to the hollow needle of the present invention, see Fairy [0020]. As can be seen in Fairy Figure 6, the sleeve 122 is directly next to the pin 120 or nozzle core in a contact region, see Fairy [0025]. There is no insulating jacket between the sleeve 122 and the pin 120. Therefore, Fairy does not meet the claimed, “an insulating jacket interposed between and along the hollow needle and the nozzle core and terminating at the peripheral edge of the open end of the part” and “the insulating jacket thereby reducing heat transfer from the hot runner nozzle to the cooled nozzle core, and reducing cooling of the hot melt by the cooled nozzle core prior to injection.” 
Babin also describes an injection molding machine but does not inject the melt material into the open end of the part, but rather a closed end, see Figure 1. Therefore, Babin does not meet the claimed, an insulating jacket interposed between and along the hollow needle and the nozzle core and terminating at the peripheral edge of the open end of the part.
 “an insulating jacket interposed between and along the hollow needle and the nozzle core and terminating at the peripheral edge of the open end of the part” and “the insulating jacket thereby reducing heat transfer from the hot runner nozzle to the cooled nozzle core, and reducing cooling of the hot melt by the cooled nozzle core prior to injection” and claim 18 is allowable. Claims dependent from 18 including 2, 5-7, 9-10, and 19-21 are allowable. Claim 15 depends from claim 18 and therefore also contains the allowable subject matter of claim 18. Claim 15 is rejoined and allowed. 
Regarding claim 22, the claim requires the same allowable limitations as claim 18 such as “an insulating jacket interposed between and along the hollow needle and the nozzle core and terminating at the peripheral edge of the open end of the part, the jacket surrounding the nozzle core and peripherally surrounding an interior of the hollow needle adjacent to the nozzle core, to thereby reduce heat transfer from the hot runner nozzle through the hollow needle to the outer core and inner cooling core of the nozzle core.” For the same reasons as noted regarding claim 18 above, claim 22 and its dependent claims 23-26 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Response to Arguments
In response to the amendments filed 11/2/2021, the rejection under 35 USC 112(b) to claim 21 has been withdrawn. 
Applicant’s arguments, filed 11/2/2021, with respect to clai have been fully considered and are persuasive.  The rejections have been withdrawn. Examiner agrees that the cited references do not teach the amendments to claims 18 and 22, see reasons for allowance above.  Additionally, claim 15 has been rejoined and allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744